Per Curiam.
This is, an appeal by the state from an order of the district court, pursuant .to a motion made upon a special appearance by defendant-respondent, dismissing a complaint without prejudice on the grounds that the state failed to offer sufficient evidence that defendant was guilty of the crime charged to warrant binding him over to the. district court. The complaint charged defendant with alleged violation of the statutes relating to possession of prohibited drugs. Minn. St. 152.09, subd. 1(2); 152.02, subd. 2(3); 152.15, subd. 2(2). The state contends the order is appealable under Minn. St. 632.11, subd. 1.
This court held in State v. Maki, 291 Minn. 427, 192 N. W. 2d 811 (1971), that ah order of the municipal court dismissing the complaint after a preliminary hearing was not an appealable order. As in State v. Maki, supra, we find the dismissal does not defeat or prevent prosecution against the defendant.
Appeal dismissed.